Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting fighting, violent conduct and creating a disturbance. Included in the evidence presented at his disciplinary hearing were the misbehavior report and the testimony of the reporting correction officer who stated that he had observed petitioner taking an active part in a fight that took place in the prison yard. We find this sufficient to constitute substantial evidence supporting the determination of petitioner’s guilt (see Matter of Proctor v Goord, 290 AD2d 801).
We reject petitioner’s argument that the absence of a correction officer’s signature from his copy of the misbehavior report renders it defective. The reporting officer gave a sufficient explanation for the missing signature in his hearing testimony (see Matter of Primo v Goord, 266 AD2d 602) and petitioner has, in any event, failed to show that his defense was prejudiced by this technical error (see Matter of McCoy v Goord, 277 AD2d 525, 526). We also find that the misbehavior report was sufficiently detailed to enable petitioner to prepare a defense despite the absence of the names of the other inmates involved in the incident (see Matter of Couch v Goord, 255 AD2d 720). The remaining contentions raised herein, including petitioner’s allegation of hearing officer bias, have been examined and found to be without merit.
Mercure, J.P., Crew III, Peters, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.